MEMORANDUM OPINION OF THE COURT
PER CURIAM.
The facts and procedural background of this case are familiar to the parties. The Social Security Act, 42 U.S.C. § 1381-1385, authorizes Supplemental Security Income (“SSI”) to be disbursed to individuals who qualify on the basis of their age or disability. If the Commissioner of the Social Security Administration denies SSI to an individual, that decision can be appealed to federal court.
We hold that the District Court properly granted Appellee’s motion for summary judgment and properly denied Appellant’s *137cross-motion for summary judgment. In its Memorandum and Order, dated April 18, 2001, the District Court was correct to find that the Commissioner’s denial was supported by substantial evidence. We have considered all of Appellant’s arguments and find no ground to reverse.
The Order of the District Court is AFFIRMED.